ACCEPTED
                                                                      03-16-00483-CR
                                                                            12960151
                                                           THIRD COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                 9/28/2016 4:41:53 PM
                                                                    JEFFREY D. KYLE
                                                                               CLERK
                      NO. 03-16-00483-CR

                    IN THE COURT OF APPEALS       FILED IN
                                           3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
                        FOR THE            9/28/2016 4:41:53 PM
                                             JEFFREY D. KYLE
           THIRD   SUPREME JUDICIAL DISTRICT       Clerk


                      AT AUSTIN, TEXAS


                    JAMIE PETRONELLA,
                         Appellant

                               vs.

                    THE STATE OF TEXAS,
                          Appellee


          Appeal from the 33rd Judicial District Court
                     Cause No. CR01362
                    Blanco County, Texas
         The Honorable J. Allan Garrett, Judge Presiding


    APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME


                                     Gary E. Prust
                                     State Bar No. 24056166
                                     1607 Nueces Street
                                     Austin, Texas 78701
                                     (512) 469-0092
                                     Fax: (512) 469-9102
                                     gary@prustlaw.com
                                     ATTORNEY FOR APPELLANT

ORAL ARGUMENT IS NOT REQUESTED
 APPELLANT’S REQUEST FOR EXTENSION OF TIME TO FILE BRIEF


       Appellant, Jamie Petronella, by and through her counsel, files this request

for extension of time, and in support thereof shows as follows.

                                         I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has not previously requested an extension of time in which to file

her brief.

3.     Appellant's brief was due on September 21, 2016.

4.     Appellant's attorney was also scheduled for numerous jury trial settings and

numerous appellate deadlines in August and into the month of September.

5.     Appellant’s court appointed counsel has a vacation scheduled where he will

be out of the country from October 9, 2016 through October 22, 2016.

6.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until November 21, 2016 to complete his brief.

7.     Accordingly, Appellants request that this Court allow him until November

21, 2016 to file his brief.




                                         2
                                    Respectfully submitted,




                                    Gary E. Prust
                                    SBN 24056166
                                    1607 Nueces Street
                                    Austin, Texas 78701
                                    (512) 469-0092
                                    Fax: (512) 469-9102
                                    gary@prustlaw.com
                                    Attorney for Appellant

                         CERTIFICATE OF SERVICE

      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served upon the Blanco County Attorney via electronic transmission,
in accordance Rule 9.5(b) of the Texas Rules of Appellate Procedure on this the
28th day of September, 2016.




                                    Gary E. Prust




                                       3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this motion
contains 157 words. This is a computer-generated document created in Microsoft
Word, using 14-point typeface. In making this this certificate, I rely on the word
count provided by the software use to prepare the document.




                                     Gary E. Prust




                                        4